NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OCAIRI IBARES MENDEZ,                           No.    15-73081

                Petitioner,                     Agency No. A200-097-868

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Ocairi Ibares Mendez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing Mendez’s appeal

from an immigration judge’s (“IJ”) decision denying Mendez’s application for

asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions

of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the

extent that deference is owed to the BIA’s interpretation of the governing statutes

and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184–85 (9th Cir. 2006). We deny the petition for review.

      Mendez has waived any challenge to the agency’s dispositive determination

that his asylum application was untimely. Martinez-Serrano v. INS, 94 F.3d 1256,

1259–60 (9th Cir. 1996). Thus, Mendez’s asylum claim fails.

      As to withholding of removal, the agency did not err in finding that

Mendez’s claimed social group of returning Mexicans who are perceived to have

wealth as a result of a lengthy residence in the United States is not cognizable. See

Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate

membership in a particular group, “[t]he applicant must ‘establish that the group is

(1) composed of members who share a common immutable characteristic, (2)

defined with particularity, and (3) socially distinct within the society in question’”

(quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))).

      Substantial evidence supports the agency’s determination that Mendez failed

to establish that it is more probable than not he will be persecuted because of his




                                           2
familial relationship with police officers if returned to Mexico. See Hoxha v.

Ashcroft, 319 F.3d 1179, 1185 (9th Cir. 2003).

      Thus, Mendez’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Mendez failed to show it is more likely than not he will be tortured by or with the

consent or acquiescence of the government if returned to Mexico. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                         3